DETAILED ACTION
Claims 1-5 are presented for examination, wherein claims 1-2 are currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (US 2015/0357645) in view of Yersak et al (US 2018/0309165, filed April 21, 2017); in a first alternative, Morita et al (Id) in view of Kawaji et al (WO 2015/128982, citations to US 2016/0329539), cited in an IDS; and, in a second alternative, Morita et al (Id) in view of Yersak et al (Id) and Kawaji et al (Id).
Regarding newly amended claim 1, Morita teaches a secondary sodium-ion battery with an improved negative electrode active material that may include sodium metal/alloy, wherein said battery may include a solid electrolyte layer (e.g. ¶¶ 0003, 13-16, 34-35, 45, 53, 56-57, and 62), reading on “… sodium ion secondary battery,” said battery comprising:
(1)	said solid electrolyte layer (e.g. item 3) composed of a crystalline or amorphous solid electrolyte with Na ion conductivity, such as Na3Zr2Si2PO12 (i.e. NASICON) and β-alumina (e.g. ¶¶ 0053-58), wherein said solid electrolyte layer includes a first surface adjacent to a positive electrode active material layer (e.g. item 1) and a second surface adjacent to a negative electrode active material layer (e.g. item 2), said second surface opposite to said first surface (e.g. ¶¶ 0041-42 plus e.g. Figure 2);
(2)	said positive electrode active material layer (e.g. item 1) adjacent to said solid electrolyte layer on said first side of said solid electrolyte layer; and, said positive electrode active material layer adjacent to a positive electrode current collector (e.g. item 4) on an opposite side (e.g. ¶¶ 0041-42 plus e.g. Figure 2), reading on “a positive electrode layer provided on the first principal surface of the solid electrolyte layer; and,
(3)	said negative electrode active material layer (e.g. item 2) adjacent to said solid electrolyte layer on said second surface of said solid electrolyte layer; and, said negative electrode active material layer adjacent to a negative electrode current collector (e.g. item 5) on an opposite side (e.g. Id), reading on “a negative electrode layer provided on the second principal surface of the solid electrolyte layer,”
wherein said positive electrode active material layer largely varies depending on the configuration of a battery, but is, for example, preferably in a range of 0.1 μm to 1000 μm (e.g. ¶0051), establishing a prima facie case of obviousness of the claimed range, see e.g. MPEP § 2144.05(I), in the previously added limitation “the thickness of the positive electrode layer is in a range of 10 µm to 150 µm.”

Morita teaches said battery with said solid electrolyte layer composed of said crystalline or amorphous solid electrolyte with Na ion conductivity, such as Na3Zr2Si2PO12 (i.e. NASICON) and β-alumina, wherein said solid electrolyte layer includes said first surface adjacent to said positive electrode active material layer (e.g. supra), but does not expressly teach said first surface of said solid electrolyte layer has “an arithmetic mean roughness Ra of 1.8 μm or more and 5.5 µm or less” in the newly amended limitation “the first principal surface has an arithmetic mean roughness Ra of 1.8 μm or more and 5.5 µm or less.”
However, Yersak teaches a sodium or lithium rechargeable battery (e.g. item 10) with a solid electrolyte (e.g. item 14 or 140); a metal anode (e.g. item 12, 112, or 110) composed of sodium metal or lithium metal pressed against said solid electrolyte to mechanically deform said metal anode; and, a cathode (e.g. item 30 or 120) composed of an e.g. an alkali metal-intercalating composition (e.g. ¶¶ 0001, 06, 21, 24-26, and 31-32 plus e.g. Figures 1A-3 and 5), wherein while the examples teach a lithium battery and components therefor, it is understood that sodium battery and components therefor may be substituted, said battery comprising:
(1)	said solid electrolyte layer comprising a first surface (e.g. item 114) and a second surface opposite to said first surface (e.g. ¶¶ 0023-24, 26, 28-30, and 32-33 plus e.g. Figures 1A-3),
wherein said solid electrolyte may be composed of e.g. sulfide, oxide, and oxysulfide glasses, and partially-crystallized, glass-ceramics, and materials with structures analogous to the NASICON structure such as LATP (e.g. ¶¶ 0010 and 27); 
(2)	said cathode formed as a layer in contact to said second surface (e.g. ¶0026 plus e.g. Figures 1A-2B and 5); and,
(3)	said anode formed as a layer pressed onto said first surface (e.g. supra, plus e.g. Id),
wherein said solid electrolyte layer may be distinguished into two categories, (a) a melt-processed film prepared from a liquid melt and (b) a sintered ceramic film prepared from consolidating powder by sintering,
wherein said second surface of said sintered ceramic film, of the second category (b), may be characterized as “smooth,” and said first surface may have a surface roughness RMS of e.g. from 2 to 10 microns (e.g. ¶¶ 0023-24, 26, 28-30, and 32-33 plus e.g. Figures 1A-3).
Further, Yersak teaches said solid electrolyte layer provides an improved surface interface with between said first surface of said solid electrolyte and said anode, thereby reducing a risk of increased internal resistance and battery failure (e.g. ¶¶ 0016-22).
As a result, it would have been obvious to substitute the solid electrolyte layer of Morita with the sintered ceramic solid electrolyte layer of Yersak, wherein said first surface adjacent to the anode has said roughness of 2-10 µm, said sintered ceramic solid electrolyte layer composed of NASICON material (i.e. sodium superionic conductor), since Yersak teaches said solid electrolyte layer provides an improved surface interface with between said solid electrolyte and said anode, thereby reducing a risk of increased internal resistance and battery failure.
Furthermore, while Yersak teaches the “surface of the solid electrolyte in face-to face contact with the cathode may be smooth” (e.g. ¶0026), it does not limit said surface contacting said cathode to be smooth. 
As noted supra, Yersak teaches roughening said first surface of said solid electrolyte to said surface roughness RMS of e.g. from 2 to 10 microns provides said improved surface interface with between said first surface of said solid electrolyte and said anode, thereby reducing a risk of increased internal resistance and battery failure.
As a result, it would suggest to a person of ordinary skill in the art to try roughening said second surface of said solid electrolyte, adjacent to the cathode, in a similar manner and degree to that of the first surface, i.e. a surface roughness RMS of e.g. 2 to 10 microns, since Yersak suggests doing so may likewise improve the surface interface with between said second surface of said solid electrolyte and said cathode, thereby reducing a risk of increased internal resistance and battery failure, see also MPEP § 2143(I)(E).

In the first alternative regarding said newly amended limitation, Kawaji teaches a lithium secondary battery with a positive electrode (e.g. item 70), a negative electrode (e.g. item 80), and a solid electrolyte layer (e.g. item 50) located between said electrodes, wherein said solid electrolyte layer composed of e.g. NASICON crystals or β alumina (e.g. ¶¶ 0001 and 48 plus e.g. Figures 2-3).
Further, Kawaji teaches said solid electrolyte has an arithmetic mean surface roughness (Ra) of 0.1-5 µm, wherein such surface roughness increases contact area with said electrodes, thereby improving adhesion between said solid electrolyte and said electrodes and surface roughness of less than 0.1 µm results in decreased contact area with the electrode and an increased internal resistance (e.g. ¶¶ 0001, 14, 43, and 51-52).
As a result, it would have been obvious to substitute said solid electrolyte of Kawaji, composed of NASICON crystals or β alumina, for the NASICON or β alumina solid electrolyte layer of Morita, since the solid electrolyte layer of Kawaji has said arithmetic mean surface roughness (Ra) of 0.1-5 µm, which improves adhesion to electrodes.
Furthermore, it would have been obvious to a person of ordinary skill in the art to manufacture said solid electrolyte layer so that its surface contacting said positive electrode and its opposite surface contacting said negative electrode each have said arithmetic mean surface roughness (Ra) of 0.1-5 µm, since Kawaji teaches such surface roughness increases contact area with said electrodes, thereby improving adhesion between said solid electrolyte and said electrodes.

In the second alternative regarding said newly amended limitation, the disclosures of Yersak and Kawaji as provided supra are incorporated herein in the entirety, 
wherein it would have been obvious to substitute the solid electrolyte layer of Morita with the sintered ceramic solid electrolyte layer of Yersak, wherein said first surface adjacent to the anode has said roughness of 2-10 µm, said sintered ceramic solid electrolyte layer composed of NASICON material, since Yersak teaches said solid electrolyte layer provides an improved surface interface with between said solid electrolyte and said anode, thereby reducing a risk of increased internal resistance and battery failure.
Further, it would have been obvious to a person of ordinary skill in the art to modify the second surface (i.e. adjacent to the cathode) of said solid electrolyte layer of Yersak in the battery of Morita as modified, so that said second surface has an arithmetic mean surface roughness (Ra) of 0.1-5 µm, since Kawaji teaches such surface roughness increases contact area with said electrodes, thereby improving adhesion between said solid electrolyte and said cathode.

Morita as modified reading on “a solid electrolyte layer having a first principal surface and a second principal surface opposite each other and made of a sodium ion-conductive oxide” and establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2114.05(I), reading on the newly amended limitation “the first principal surface has an arithmetic mean roughness Ra of 1.8 μm or more and 5.5 µm or less.”

Regarding the preamble limitation “all-solid-state” in “all-solid-state sodium ion secondary battery,” in Morita there is an absence of a liquid taught for said battery with said solid-electrolyte (entire disclosure) and further said solid electrolyte of Yersak and/or Kawaji does not include a liquid (entire disclosure), Morita as modified reading on the preamble limitation “all-solid-state sodium ion secondary battery.”
Regarding newly amended claim 2, Morita as modified teaches the battery of claim 1, wherein said first surface adjacent to the anode has said roughness of 2-10 µm, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2114.05(I), reading on newly amended limitation “the second principal surface has an arithmetic mean roughness Ra of 0.47 μm or more,” the examiner respectfully notes that the applied terms “first surface” and “anode” refer to the nomenclature used in the Yersak secondary reference for its substituted solid electrolyte layer, see supra and further the examiner’s Response to the applicant’s Remarks, infra.
In said first alternative, Kawaji teaches or suggests said solid electrolyte layer, wherein said solid electrolyte surface contacting said negative electrode has said arithmetic mean surface roughness (Ra) of 0.1-5 µm, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2114.05(I), reading said newly amended limitation.
Regarding claim 3, Morita as modified teaches the battery of claim 1, wherein Yersak does not expressly teach a thickness of its solid electrolyte layer. 
However, Yersak and Morita teach solid electrolyte layers with substantially identical compositions (e.g. NASICON, see supra). Further, Morita teaches said electrolyte layer may have a thickness that largely varies depending on the kind of electrolyte and configuration of a battery, but may be preferably 0.1 μm to 1000 μm and more preferably 0.1 μm to 300 μm (e.g. ¶0058).
As a result, it would have been obvious to a person of ordinary skill in the art to engineer the thickness of the solid electrolyte layer of Morita as modified to within the range of 0.1-300 µm taught by Morita, since Morita teaches this is a suitable range of NASICON solid electrolyte thickness for its battery, establishing a prima facie case of obviousness of the claimed range, see e.g. MPEP § 2144.05(I), reading on “the solid electrolyte layer has a thickness of not less than 10 μm and not more than 500 μm.”
In said first alternative, Kawaji teaches said solid electrolyte layer may have a thickness of e.g. 10-50 µm (e.g. ¶0049), establishing a prima facie case of obviousness of the claimed range, see e.g. MPEP § 2144.05(I), reading on “the solid electrolyte layer has a thickness of not less than 10 μm and not more than 500 μm.”
Regarding claim 4, Morita as modified teaches the battery of claim 1, wherein Yersak teaches said solid electrolyte may be NASICON (e.g. supra), wherein NASICON compositions have a NASICON crystal structure, reading on “the solid electrolyte layer contains at least one solid electrolyte selected from the group consisting of β-alumina, β”-alumina, and NASICON crystals.”
In said first alternative, Kawaji teaches said solid electrolyte layer may be composed of e.g. NASICON crystals or β alumina (e.g. supra), reading on “the solid electrolyte layer contains at least one solid electrolyte selected from the group consisting of β-alumina, β”-alumina, and NASICON crystals.”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (US 2015/0357645) in view of Yersak et al (US 2018/0309165, filed April 21, 2017), as provided supra, and further in view of Ikejiri et al (WO 2015/087734, with citations to US 2017/0005337); in a first alternative, Morita et al (Id) in view of Kawaji et al (WO 2015/128982, citations to US 2016/0329539), cited in an IDS, as provided supra, and further in view of Ikejiri et al (Id); plus, in a second alternative, Morita et al (Id) in view of Yersak et al (Id) and Kawaji et al (Id), as provided supra, and further in view of Ikejiri et al (Id).
Regarding previously added claim 5, Morita as modified teaches the battery of claim 1, wherein Morita teaches said positive electrode active material layer may be particulates composed of commonly-used active material, including layered active material, spinel-type active material, and olivine-type active material, such as Na3V2(PO4)3 (e.g. ¶¶ 0048-51), but does not expressly teach the limitation “the positive electrode layer contains a sintered body of a positive-electrode active material precursor glass powder.”
However, Ikejiri teaches a composite material for use as a positive electrode active material in an all-solid-state sodium battery, wherein the composite material is dense, so has excellent sodium ion conductivity and enables high power, wherein the improved composite material is formed by sintering a precursor crystallized glass powder (e.g. ¶¶ 0001, 07-08, 21, 31-32, 51, and 57-63).
As a result, it would have been obvious to use the composite material of Ikejiri for use as a positive electrode active material in the Morita as modified battery since Ikejiri teaches its composite material is dense, so has excellent sodium ion conductivity and enables high power, reading on said limitation.
Response to Arguments
Applicant's arguments filed December 6, 2022 have been fully considered but they are not persuasive.
Applicant respectfully traverses the rejections of claims 1-5. 

Claim 1 has been amended to recite: 
An all-solid-state sodium ion secondary battery comprising: 
a solid electrolyte layer having a first principal surface and a second principal surface opposite each other and made of a sodium ion-conductive oxide; 
a positive electrode layer provided on the first principal surface of the solid electrolyte layer; and 
a negative electrode layer provided on the second principal surface of the solid electrolyte layer, wherein 
the first principal surface has an arithmetic mean roughness Ra of 1.8 m or more and 5.5 µm or less, and 
the thickness of the positive electrode layer is in a range of 10 µm to 150 µm. (emphasis added) 

With the unique combination of features recited in Applicant's claim 1, including the above-emphasized features, Applicant has been able to provide an all-solid-state sodium ion secondary battery including a solid electrolyte layer having a higher arithmetic mean roughness providing an increased charge/discharge capacity and rapid charge/discharge characteristic compared to a solid electrolyte layer having a lower arithmetic mean roughness (compare, for example, Examples 3-5 with Examples 1 and 2 in Table 1 of Applicant's specification).

The Examiner alleged that the new prior art reference to Morita teaches all of the features recited in Applicant’s claim 1 with the exception of a first principal surface of the solid electrolyte layer having an arithmetic mean roughness Ra of 0.47 µm or more. The Examiner alleged that Yersak teaches a solid electrolyte layer (14 or 140) including a first principal surface (114) in contact with an anode (12, 112, 110) and a second principal surface in contact with a cathode (30, 120), wherein the second principal surface has an arithmetic mean roughness of 0.5 to 1 µm and the first principal surface has an arithmetic mean roughness of 2 to 10 µm (see, for example, the paragraph bridging pages 5 and 6 of the outstanding Office Action). The Examiner further alleged that it would have been obvious to provide Morita with the sintered ceramic solid electrolyte layer of Yersak, “wherein said second surface adjacent to the cathode has said roughness of about 0.5 microns to 1 microns and said first surface adjacent to the anode has said roughness of 2-10 µm ... since Yersak teaches said solid electrolyte layer provides an improved surface interface with between said solid electrolyte and said anode, thereby reducing a risk of increased internal resistance and battery failure.”

Without admitting the propriety of the Examiner’s allegations, claim 1 has been amended as set forth above. Support for the amendments to claim 1 is found in, for example, paragraphs [0025], [0100], and [0110] (Table 1, Example 3) of Applicant's specification.

For at least the following reasons, Applicant respectfully submits that Morita in view of Yersak fails to teach or suggest all of the features recited in Applicant's claim 1.

Applicant notes that the Examiner has incorrectly identified the first principal surface and the second principal surface of the solid electrolyte layer 14 of Yersak. In the battery of Yersak, the anode 12 functions as the negative electrode layer whereas the cathode 30 functions as the positive electrode layer. See, for example, paragraphs (2) and (3) on page 3 of the Office Action dated April 21, 2022 in which the Examiner correctly identified the cathode 30 of Yersak as “a positive electrode layer” (emphasis in original), and the anode 12 as “a negative electrode layer” (emphasis in original). Applicant’s claim 1 recites that the positive electrode layer is provided on the first principal surface of the solid electrolyte layer. Thus, the first principal surface of the solid electrolyte layer 14 of Yersak should correspond to the bottom surface of the solid electrolyte layer 14 that is in contact with the positive electrode layer (cathode 30) shown in Figs. 2A and 2B of Yersak.

As indicated above, the Examiner alleged that the principal surface of the solid electrolyte layer 14 of Yersak in contact with the positive electrode layer (cathode 30) has an arithmetic mean roughness 0.5 to 1 µm. Furthermore, Yersak does not teach or suggest that the principal surface of the solid electrolyte layer 14 that is in contact with the positive electrode layer 3 should be roughened, or that any advantages or benefits would or could have been obtained thereby.

Thus, Yersak fails to teach or suggest the features of “a solid electrolyte layer having a first principal surface and a second principal surface opposite each other and made of a sodium ion-conductive oxide,” “a positive electrode layer provided on the first principal surface of the solid electrolyte layer,” and “the first principal surface has an arithmetic mean roughness Ra of 1.8 µm or more and 5.5 µm or less," as recited in Applicant's claim 1.

Accordingly, Applicant respectfully requests reconsideration and withdrawal of 
the rejection of claim 1 under 35 U.S.C. § 103 as being unpatentable over Morita in view of Yersak. 

The Examiner relied upon Ikejiri to allegedly cure the deficiencies of Morita and Yersak. However, Ikejiri also fails to teach or suggest the features of “a solid electrolyte layer having a first principal surface and a second principal surface opposite each other and made of a sodium ion-conductive oxide,” “a positive electrode layer provided on the first principal surface of the solid electrolyte layer,” and “the first principal surface has an arithmetic mean roughness Ra of 1.8 µm or more and 5.5 µm or less,” as recited in Applicant’s claim 1. Thus, Applicant respectfully submits that Ikejiri fails to cure the deficiencies of Morita and Yersak described above.

Accordingly, Applicant respectfully submits that Morita, Yersak, and Ikejiri, applied alone or in combination, fail to teach or suggest the unique combination of features recited in Applicant's claim 1. 

In view of the foregoing amendments and remarks, Applicant respectfully submits that claim 1 is allowable. Claims 2-5 depend upon claim 1, and are therefore allowable for at least the reasons that claim 1 is allowable.

(Remarks, at e.g. 4:3-6:6, bolding in the original.)
As a preliminary matter, the examiner respectfully notes that the argument is not commensurate with the disclosure of the prior Office action.
The applicant alleges the examiner “has incorrectly identified the first principal surface and the second principal surface of the solid electrolyte layer 14 of Yersak.”
However, the examiner respectfully refers to the non-final Office action, where it should be noted that the secondary reference, Yersak, refers to the solid electrolyte surface contacting the cathode as the “second surface” and the surface contacting the anode as the “first surface.”
In comparison, the primary reference, Morita, refers to a “positive electrode,” not a “cathode,” and “negative electrode,” not an “anode,” wherein the solid electrolyte surface contacting the positive electrode as the “first surface” and the surface contacting the negative electrode as the “second surface.”
Primary Reference, Morita
Secondary Reference, Yersak
Positive electrode contacts the first surface of the Morita solid electrolyte layer
Cathode contacts the second surface of the Yersak solid electrolyte layer
Negative electrode contacts the second surface of the Morita solid electrolyte layer
Anode contacts the first surface of the Yersak solid electrolyte layer


In light of this clarification, the examiner respectfully notes that in the obviousness statement “second surface adjacent to the cathode” refers to the nomenclature used in the secondary reference, Yersak, and the rejection was properly made.
…
Morita teaches said battery with said solid electrolyte layer composed of said crystalline or amorphous solid electrolyte with Na ion conductivity, such as Na3Zr2Si2PO12 (i.e. NASICON) and β-alumina, wherein said solid electrolyte layer includes said first surface adjacent to said positive electrode active material layer (e.g. supra), but does not expressly teach said first surface of said solid electrolyte layer has “an arithmetic mean roughness Ra of 0.47 μm or more” in the previously amended limitation “the first principal surface has an arithmetic mean roughness Ra of 0.47 μm or more.”

However, Yersak teaches a sodium or lithium rechargeable battery (e.g. item 10) with a solid electrolyte (e.g. item 14 or 140); a metal anode (e.g. item 12, 112, or 110) composed of sodium metal or lithium metal pressed against said solid electrolyte to mechanically deform said metal anode; and, a cathode (e.g. item 30 or 120) composed of an e.g. an alkali metal-intercalating composition (e.g. ¶¶ 0001, 06, 21, 24-26, and 31-32 plus e.g. Figures 1A-3 and 5), wherein while the examples teach a lithium battery and components therefor, it is understood that sodium battery and components therefor may be substituted, said battery comprising:
(1)	said solid electrolyte layer comprising a first surface (e.g. item 114) and a second surface opposite to said first surface (e.g. ¶¶ 0023-24, 26, 28-30, and 32-33 plus e.g. Figures 1A-3),
wherein said solid electrolyte may be composed of e.g. sulfide, oxide, and oxysulfide glasses, and partially-crystallized, glass-ceramics, and materials with structures analogous to the NASICON structure such as LATP (e.g. ¶¶ 0010 and 27); 
(2)	said cathode formed as a layer in contact to said second surface (e.g. ¶0026 plus e.g. Figures 1A-2B and 5); and,
(3)	said anode formed as a layer pressed onto said first surface (e.g. supra, plus e.g. Id),
wherein said solid electrolyte layer may be distinguished into two categories, (a) a melt-processed film prepared from a liquid melt and (b) a sintered ceramic film prepared from consolidating powder by sintering,
wherein said second surface of said sintered ceramic film, of the second category (b), may be characterized as “smooth,” with a RMS (root mean square) surface roughness ranging from about 0.5 microns to 1 microns and said first surface may have a surface roughness RMS of e.g. from 2 to 10 microns (e.g. ¶¶ 0023-24, 26, 28-30, and 32-33 plus e.g. Figures 1A-3).

Further, Yersak teaches said solid electrolyte layer provides an improved surface interface with between said solid electrolyte and said anode, thereby reducing a risk of increased internal resistance and battery failure (e.g. ¶¶ 0016-22).

As a result, it would have been obvious to substitute the solid electrolyte layer of Morita with the sintered ceramic solid electrolyte layer of Yersak, wherein said second surface adjacent to the cathode [note that the terminology refers to those used in Yersak for its solid electrolyte] has said roughness of about 0.5 microns to 1 microns and said first surface adjacent to the anode [note that the terminology refers to those used in Yersak for its solid electrolyte] has said roughness of 2-10 µm, said sintered ceramic solid electrolyte layer composed of NASICON material (i.e. sodium superionic conductor), since Yersak teaches said solid electrolyte layer provides an improved surface interface with between said solid electrolyte and said anode, thereby reducing a risk of increased internal resistance and battery failure.

(September 7 non-final Office action, at e.g. pp. 4-6, italics and underlined italics in the original, underlining, bolded underlining, and parentheticals “[…]” added.)

In response to the argument, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haga et al (US 2017/0092987); and,
Nose (US 2015/0180024).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723